United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 21, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-30405
                         Summary Calendar



CHARLES A. TREECE,

                                    Plaintiff-Appellant,

versus

O. KENT ANDREWS; RICHARD STALDER; ALLEN CORRECTIONAL CENTER,
Mailroom Personnel; MS. RAMSAY; MS. HARMON; MR. CARTER,
Classification Officer & Designated Social Security Officer,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                      USDC No. 2:04-CV-1364
                       --------------------

Before SMITH, GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Charles A. Treece, Louisiana prisoner # 349233, appeals the

dismissal with prejudice of his pro se, in forma pauperis (IFP)

28 U.S.C. § 1983 civil rights action as frivolous and for failure

to state a claim upon which relief could be granted, pursuant to

28 U.S.C. § 1915(e)(2)(B)(i) and (ii).

     Treece argues that the backlog process of the prison’s

Administrative Remedy Procedure, which allows the prison to


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 05-30405
                               -2-

address to completion only the first of multiple complaints,

denied him access to the courts.   “[T]he Supreme Court has not

extended [the right of access to the courts] to encompass more

than the ability of an inmate to prepare and transmit a necessary

legal document to a court.”   Brewer v. Wilkinson, 3 F.3d 816, 821

(5th Cir. 1993) (footnote omitted).   Treece was able to file his

complaint in the district court and has not shown other actual

injury as the result of the prison’s backlog process.     See id.;

Lewis v. Casey, 518 U.S. 343, 355 (1996).   As such, the district

court properly dismissed Treece’s claim.

     Treece next contends that a cancer specialist recommended

that his left breast be removed, and that prison officials were

deliberately indifferent to his serious medical needs by

intentionally delaying the implementation of the specialist’s

recommendation for three months.   Treece has not shown that

prison officials intentionally delayed the recommended treatment,

much less that any such delay resulted in substantial harm.     See

Mendoza v. Lynaugh, 989 F.2d 191, 195 (5th Cir. 1993).

     Finally, Treece claims that, as the result of constant

exposure to radiation from fluorescent overhead lighting, he

suffered permanent damage to his eyes.   For conditions of

confinement to rise to the level of an Eighth Amendment

violation, the prisoner must show that “the risk that [he]

complains of [is] so grave that it violates contemporary

standards of decency to expose anyone unwillingly to such a
                             No. 05-30405
                                  -3-

risk.”    Helling v. McKinney, 509 U.S. 25, 36 (1993).   Treece has

made no such showing.

     Treece fails to challenge on appeal the district court’s

rejection of his claim that the shackles and black-box restraints

used while he was transported to an outside medical facility

constituted cruel and unusual punishment in violation of the

Eighth Amendment, and does not address the district court’s

failure to consider the remainder of the claims he raised in the

district court.     Because Treece has failed to brief these claims,

they are deemed abandoned.     See Yohey v. Collins, 985 F.2d 222,

224-25 (5th Cir. 1993).

     Treece has moved for leave to enter new evidence, which the

clerk’s office construed as a motion to allow attachment to brief

as a supplement.     He also has moved for leave to introduce

updated information.     “An appellate court may not consider new

evidence furnished for the first time on appeal and may not

consider facts which were not before the district court at the

time of the challenged ruling.”     Theriot v. Parish of Jefferson,

185 F.3d 477, 491 n.26 (5th Cir. 1999).     Treece’s motions are

denied.

     Treece’s appeal is without arguable merit and is dismissed

as frivolous.     See 5TH CIR. R. 42.2; Howard v. King, 707 F.2d 215,

219-20 (5th Cir. 1983).     The district court’s dismissal of

Treece’s complaint as frivolous and this dismissal both count as

strikes under 28 U.S.C. § 1915(g).     See Adepegba v. Hammons, 103
                           No. 05-30405
                                -4-

F.3d 383, 387-88 (5th Cir. 1996).   Treece is warned that if he

accumulates a third strike, he may not proceed in forma pauperis

in any civil action or appeal filed while he is incarcerated or

detained in any facility unless he is under imminent danger of

serious physical injury.   See 28 U.S.C. § 1915(g).



     APPEAL DISMISSED; MOTIONS DENIED; SANCTION WARNING ISSUED.